Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/10/2020 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-8, 10-11, 14-19, 21 are is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Matsuo et al (5399406).
Per claim 1, Matsuo et al (figure 2-4, 7) shows a support plate for installing facing materials on a substrate (able to function as claimed) comprising a plate (1, figure 3) comprising a sheet material (1) having a first side (the side facing part 11) facing a plate top surface and a second side (the side facing part 10) facing a plate bottom surface 

Per claims 2-3, Matsuo et al shows the plate thickness is uniform from the bontinous  and contiguous planar top surface area at the plate top surface to the plate bottom surface, whereby the continuous planar top surface of the sheet material connects the plurality of recesses to each other at the top of each recess, the plurality of recesses (figure 3) include a first set of the plurality of recesses having the first geometric shape, the plurality of recesses further including a second set of the plurality of recesses, the first and second sets of the plurality of recesses in an alternating orientations across the sheet (inherently so as the first and second recesses not being claimed as different and the arrangement is reasonably interpreted accordingly).
Per claims 4-6, Matsuo et al further shows the plurality of recesses are arranged in recess sets comprising each recess set having at least four adjacent recesses (figure 2) whereby, the first recess and the second recess reside on a first diagonal to each other, a third recess and a fourth recess reside across from each on a second diagonal, the first diagonal and the second diagonal crossing each other (see figure 2 for the claimed arrangement), the third recess and the fourth recess each having rounded recess portions facing each other along the second diagonal, the first single outwardly extending recess portion of the first recess and the second single outwardly extending recess portion of the second recess extending towards each other along the first diagonal filling areas of the first side of the sheet material so that they reside between the rounded recess portions of the third and fourth recesses to decrease the area of the one or more geometric shapes.
Per claims 7-8, 10, 17-19, 21, Matsuo further shows an underlay mat (10, able to function as claimed as a mat) attached to the sheet bottom surface, a plurality of recesses extending down from the continuous and contiguous planar top surface area (13) with reach recess open at the recess top and having a recess bottom and recess sidewalls comprising the sheet material, each recess top being entirely surrounded by the continuous and contiguous planar top surface area so that adjacent recesses are separated from one another by the continuous and contiguous planar top surface area, 
the plurality of recesses decreasing the area of the empty cavity regions between the second side of the sheet material and the underlay mat, whereby together the sheet material, the underlay mat (10) , and the plurality of recesses comprise a prefabricated support plate ready for use in installing facing materials on the substrate, the facing materials are selected from the group consisting of tile, stone, granite, slate, plastic and flooring (able to function as claimed and the facing materials are not claimed as combination with the support plate), the plurality of recesses enhance durability of the prefabricated support plate to decrease stress cracking and delamination in overlying facing materials (able to function as claimed), a second set of recesses having rounded recess portions, the second set of recesses including at least a third recess and a fourth recess residing adjacent each other along a second path so that the rounded recess portions of the third and fourth recesses are facing each other along the second path and are separated from one another by the contiguous and contiguous planar top 
Per claims 11, 14-16, Matsuo further shows the support plate is selected from the group consisting of a decoupling plate, a decoupling mat, a decoupling membrane, an uncoupling plate, an uncoupling mat, an uncoupling membrane, a support mat, a support membrane and an underlayment (able to function as claimed), the first geometric shape of the one or more recesses comprises the single outwardly extending protruding portion and the main body portion of the recess, whereby the single outwardly extending protruding portion projects outward from the main body portion of the recess, wherein the main body portion of the recess includes a circular portion (figure 5) having said single outwardly extending portions (7) flaring outward from the circular portion of the main body portion, wherein the main body portion of the recess has a shape with the single outwardly extending recess portion pointing outward form the shape of the main body portion.




Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 12 are is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Matsuo et al (5399406).
Matsuo et al shows all the claimed limitations except for the sheet material comprising high density polyethylene or polypropylene plastic material bonded with a polypropylene spun bond non-woven fabric of an underlay mat attached to the second side of the sheet material.
It would have been obvious to one having ordinary skill in the art at the time of filing of the invention to modify Matsuo et al’s structures to show the sheet material comprising high density polyethylene or polypropylene plastic material bonded with a polypropylene spun bond non-woven fabric of an underlay mat attached to the second side of the sheet material since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416; one having ordinary skill in the art thus would have found it obvious to substitute the superplastic material of Matsuo et al with the claimed material as long as the material forms needed properties of strength, lightweight and rust resistant.

Claim 9, 13 are is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Matsuo et al (5399406) in view of Whitacre (5052161).
Matsuo et al shows all the claimed limitations except for a number of openings residing across the prefabricated support plate exposing the underlay mat attached to the second side of the sheet material, a number of openings residing through the sheet material.
Whitacre discloses a number of openings residing across the prefabricated support plate exposing the underlay mat attached to the second side of the sheet material, a number of openings residing through the sheet material.
It would have been obvious to one having ordinary skill in the art at the time of filing of the invention to modify Matsuo et al’s structures to show across the prefabricated support plate exposing the underlay mat attached to the second side of the sheet material, a number of openings residing through the sheet material as taught by Whitacre in order to provide communication between upper and lower surfaces of the plate as taught by Whitacre.
Response to Arguments
Applicant's arguments filed 12/10/2020 have been fully considered but they are not persuasive.
With respect to the changes and Matsuo, examiner respectfully points out the followings.  As stated above, Matsuo shows the continuous and contiguous planar top surface area (13) bordered by ajdacnet recesses.  The recesses are adjacent and extending downwardly from the area (13).  The reference also shows protruding portion (7, figure 6) as claimed.  the reference as set forth clearly shows the claimed limitations.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHI DT A whose telephone number is (571)272-6864571-272-6864.  The examiner can normally be reached on M-F 8-5 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/PHI D A/Primary Examiner, Art Unit 3633                                                                                                                                                                                                        

Phi Dieu Tran A

2/23/2021